856 F.2d 188Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Van Prince WELCH, Petitioner-Appellant,v.Edward W. MURRAY, Attorney General of the State of NorthCarolina, Lacy H. Thornburg, Respondents-Appellees.
No. 88-6663.
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1988.Decided Aug. 22, 1988.

Van Prince Welch, appellant pro se.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Van Prince Welch seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Welch v. Murray, C/A No. 88-312-HC (E.D.N.C. May 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.